Case 1:20-cv-01227-RCL Document 8-1 Filed 07/16/20 Page 1 of 2

SD

SINGER DAVIS

Direct Dial: 757/598-5061
Email: kevin.hoffman@singerdavis.law

 

 

 

 

July 16, 2020
VIA ECF AND FIRST-CLASS MAIL

Clerk of the Court

United States District Court
For the District of Columbia
Clerk’s Office, Room 1225

333 Constitution Avenue, N.W.
Washington, D.C. 20001

Re: Allan Roberts et al. v. Islamic Republic of Iran
Case No: 1:20cv1227

Dear Clerk of the Court:

In connection with the above captioned case, we write to request that you take all necessary
steps, pursuant to 28 U.S.C. § 1608(a)(4), to effect service in this matter on the Islamic Republic
of Iran (“Iran”).

Title 28 of the U.S.C., Section 1608 requires that Iran first be served “by any form of mail
requiring a signed receipt . . . to the head of the ministry of foreign affairs.” 28 U.S.C.

§ 1608(a)(3). We initiated this request on June 8, 2020, ECF No. 6. On July 15, 2020, we
certified that thirty days had passed, and the materials have not been delivered, so we are now
permitted to move forward with service under 1608(a)(4) via the United States Department of
State. See ECF No. 7.

In such circumstances, upon request, the Clerk of Court shall send two copies of the summons
and complaint, and a notice of suit, together with a translation of each (here the translations are
in Farsi, the official language of Iran), by “any form of mail requiring a signed receipt, to be
addressed and dispatched by the clerk of the court to the Secretary of State” in Washington,
D.C., and to the attention of the Director of Special Consular Services. 28 U.S.C. § 1608(a)(4).
The Secretary of State shall then take the necessary steps to effectuate service through diplomatic
channels.

In accordance with the requirements of 28 U.S.C. § 1608(a)(4), I have enclosed: 1) a cover letter
addressed to the Department of State; 2) two copies of the Complaint; 3) two copies of the
summons; 4) two copies of the Notice of Suit (attached to each is a copy of the Foreign
Sovereign Immunities Act); and 5) two copies of each document translated into Farsi.

1209A LASKIN ROAD * VIRGINIA BEACH, VA 23451
PHONE: 757.301.9995 | FAX: 757.233.1084 | WWW.SINGERDAVIS.LAW
Case 1:20-cv-01227-RCL Document 8-1 Filed 07/16/20 Page 2 of 2

Please take the necessary steps to dispatch these materials, which are contained within the
enclosed pre-addressed mailing package, in order to effect service on Iran pursuant to 28 U.S.C.
§ 1608(a)(4). The below address should be used for dispatch of the above documents to the
Director of Special Consular Services:

U.S. Department of State
CA/OCS/L, SA-17, 10th Floor
Washington, DC 20522-1710

Also enclosed in the pre-addressed mailing package is a check for $2,275.00 made out to the
U.S. Embassy Bern, which represents the fee required by the Department of State.

Please do not hesitate to call if there is anything further our office can provide or if you have any
questions regarding this request. Thank you in advance for your assistance.

With best regards, I am
Sincerely yours,
hha—
Kevin A. Hoffman

KAH/jdc
Enclosures with mailed copy only
